Citation Nr: 1628438	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  06-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983.

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a psychiatric disability as new and material evidence had not been submitted.

The Veteran did not report for a scheduled hearing in December 2008.

In March 2009, the Board reopened the claim of service connection for a psychiatric disability and remanded the underlying claim for further development.

In September 2012 and June 2013, the Board again remanded the appeal, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2013 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in June 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for diabetes mellitus and entitlement to a total rating based on individual employability due to a service-connected disability (TDIU) have been raised by the record in the October 2006 Substantive Appeal and in a July 2015 VA 21-8940 Application by the Veteran, respectively, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has current acquired psychiatric disabilities, other than PTSD, that are the result of a stressor during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must show (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed Cir. 2009).

Service connection may be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses (but not PTSD) will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In a May 2004 medical opinion, the Veteran's treating VA psychiatrist diagnosed the Veteran bipolar disorder and affective disorder.  A September 2006 VA discharge summary and a July 2009 VA examination report diagnosed the Veteran as having depression not otherwise specified (NOS), schizoaffective disorder, and mood disorder NOS.  This evidence establishes a current acquired psychiatric disorder other than PTSD.

Regarding an in-service incurrence, the Veteran has reported on several occasions that she began to experience psychiatric problems in service following a sexual assault and that her psychiatric symptoms have persisted ever since.  The Veteran submitted lay statements from her sister, supervisor, and co-worker, which attest to the Veteran's post-service psychiatric symptoms.  In particular, in an April 2004 statement, the Veteran's younger sister recalled that during her childhood the Veteran reported that "people were watching her to cause bodily harm" and demonstrating "flashback episodes."  The Veteran's co-worker stated that the Veteran had "been on a psychosomatic rollercoaster since 1984" in an April 2004 statement.  The Veteran's active military service ended in July 1983.  The Board finds that the Veteran is competent and credible to report the in-service rape.  The Board finds that the second element of service connection has been met.

Turning to the question of whether there is a nexus, or link, between the current acquired psychiatric disorder, other than PTSD, and her active military service, the Board finds that the evidence is, at least, in relative equipoise.  

In the May 2004 medical opinion, the Veteran's treating psychiatrist reported having examined the Veteran and summarized her psychiatric treatment.  The psychiatrist also reviewed the statements, discussed above, and noted that the Veteran reported that her affective disorder had its onset in 1984.  The psychiatrist determined that the Veteran's affective disorder had it onset in 1984, shortly after the Veteran's military discharge in July 1983.

In July 2009, a VA physician examined the Veteran and reviewed the claims file.  The Veteran told the examiner that her psychiatric problems began in 1983 and reported an in-service military sexual trauma to the examiner.  The Veteran reported being afraid around Meniere's syndrome and did not like to work around men.  The examiner opined that the Veteran's current psychiatric disability was likely (at least as likely as not) incurred in and/or aggravated by her military service and that her symptoms began within one year of service.  The examiner reasoned that the Veteran reported the onset of her psychiatric symptoms as being in 1983 and the examiner did not have computer records that went back to 1983.  In a July 2009 VA addendum opinion, the VA examiner provided the same opinion.

In September 2013, a VA medical opinion was obtained.  The VA examiner did not examine the Veteran, but did review the claims file.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's current acquired psychiatric disorder was incurred in or caused by the claimed in-service injury, event, or illness, to include a history of being raped in military in 1982 and the humiliation/emotional abuse by inmates suffered as a result of being put in jail for the evening for saluting officers with a cigarette in hand.  

The examiner reasoned that there were no documented evaluations for mental disorders or complaints of a psychiatric nature while the Veteran was in active military service.  There was no medical evidence of the Veteran being seen by medical for a history of being sexually assaulted/raped or evaluated for trauma of a sexual nature while in the active military service.  Her separation physical was unremarkable.  The Veteran did not make a VA claim until 1998, and there were no medical records in the claims file from the one year period following her military service.  This opinion is of little probative value because it relied solely on the absence of treatment records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In contrast, the other two VA medical opinions examined the Veteran and reviewed the claims file, to include consideration of the lay statements in the record.  The other two VA medical opinions attributed all of the Veteran's variously diagnosed acquired psychiatric disorder to events in her military service.

Thus, the Board finds that the evidence is in equipoise as to whether the Veteran's current acquired psychiatric disorder, other than PTSD, is causally related to her active military service, to include the in-service personal assault.  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Regarding PTSD, the Veteran submitted a letter from the VA Medical Center (VAMC) in Washington, DC, which states that she had a June 2015 Trauma Services appointment.  The file also contains a recent VAMC printout confirming that the Veteran had been hospitalized for a psychiatric disorder for 6 days in September 2015.  Also, in an August 2015 letter, the Veteran's VA treating social worker stated that the Veteran had been psychiatrically hospitalized at least eight times since the fall of 2014 at the VAMC.  In a September 2015 statement, the Veteran reported VAMC treatment from various facilities from July 2015 to the present.  These treatment records are not currently in the claims file, as the most recent treatment records are dated in July 2015.  Attempts to obtain these records have not been made, and VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, the Veteran's appeal has been pending since June 2002.  During that time, she was diagnosed with PTSD during a September 2006 VA psychiatric hospitalization.  In the September 2013 psychiatric opinion, the examiner was unable to provide an opinion as to whether the Veteran met the criteria for a diagnosis of PTSD without resorting to mere speculation.  The examiner reasoned that the prior July 2009 VA examiner did not diagnose the Veteran with PTSD.  The September 2013 VA examiner did not provide an opinion regarding PTSD.  

Service connection for PTSD requires not only a diagnosis; but credible supporting evidence of an in-service stressor that served as the basis for the diagnosis.  38 C.F.R. § 3.304(f) (2015).  In the case of claims based on in-service assault, the credible supporting evidence can consist of evidence of behavior changes in response to the stressor.  This evidence comes in the form of a medical opinion.  38 C.F.R. § 3.304(f)(5) (2015).  VA will not deny such a claim without first sending a claimant a letter telling her that evidence from sources other than service department records could serve to show behavior changes.  Id.  The record does not document this notice; and examiners have not been specifically asked about evidence of behavior changes.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that evidence from sources other than her service department records may constitute credible supporting evidence of her in-service personal assault.

2.  Obtain all pertinent VA outpatient treatment records dated since July 2015 from the VAMCs in Baltimore, Maryland, Perry Point, Maryland, and Washington, DC.  

If requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

3.  Afford the Veteran a VA PTSD examination.  If the Veteran is incapable of reporting ask a VA psychiatrist or mental health professional to provide the opinions requested below.  The opinion providers should note review of the claims folder.

The examiner should consider the DSM-IV diagnosis of PTSD in September 2006 by a VA physician and the July 2009 VA examiner's notation that the Veteran has been diagnosed with PTSD since 2002.

The examiner should address whether the Veteran has met the criteria for a diagnosis of PTSD at any times since 2002.

If the Veteran has met the criteria for a diagnosis of PTSD the examiner should note the stressors supporting the diagnosis.

The examiner should state whether the Veteran has exhibited evidence of behavior changes in response to the reported military sexual trauma.

The examiner must provide reasons for all opinions.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner must explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would enable the opinions to be provided.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


